          Case 20-32243 Document 158 Filed in TXSB on 05/08/20 Page 1 of 7




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                   §
In re:                                             §        Chapter 11
                                                   §
SPEEDCAST INTERNATIONAL                            §
LIMITED, et al.,                                   §
                                                   §        Case No. 20-32243 (MI)
                                                   §
                   Debtors.1                       §        (Jointly Administered)
                                                   §

                               MASTER SERVICE LIST AS OF MAY 8, 2020

         Pursuant to paragraph 1 of the Order Granting Complex Chapter 11 Bankruptcy Case

Treatment entered on April 23, 2020 [Docket No. 22], attached hereto is the updated Master

Service List for the above-referenced cases as of May 8, 2020.



Dated: May 8, 2020

                                                            /s/ Travis Buckingham
                                                            Travis Buckingham
                                                            KCC
                                                            222 N Pacific Coast Highway, 3rd Floor
                                                            El Segundo, CA 90245
                                                            Tel 310.823.9000




1
     A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
     proposed claims and noticing agent at http://www.kccllc.net/speedcast. The Debtors’ service address for the
     purposes of these chapter 11 cases is 4400 S. Sam Houston Parkway East, Houston, Texas 77048.




WEIL:\97443255\17\75202.0003
                                                   Case 20-32243 Document 158 Filed in TXSB on 05/08/20 Page 2 of 7
                                                                                              Master Service List



          CreditorName                                  Address                                  Phone               Fax                        Email                           Description
Airbus Defence And Space Ltd      Kelly Hawkes and Mark McLauchlan                       44-(0)-1438 282828                     kelly.hawkes@airbus.com;           Top 30
                                  Gunnels Wood Road                                                                             mark.mclauchlan@airbus.com
                                  Stevenage, Herts SG1 2AS
                                  United Kingdom
APT Satellite Company Limited     Huang Baozhong                                         852-2600-2100                          HuangBaoZhong@apstar.com           Top 30; UCC
                                  22 Dai Kwai Street, Tai Po Industrial Estate                                  852-2522-0419
                                  Hong Kong,
                                  Hong Kong
Asia Satellite Telecommunications Sue Yeung and Roger Tong                               61-(02)-8870-1400;                     syeung@asiasat.com;                Top 30; UCC
Company Limited                   15 Dai Kwai Street Tai Po Industrial Estate            852-2500-0800                          rtong@asiasat.com
                                  Tai Po, New Territories
                                  Hong Kong,
                                  Hong Kong
AT&T                              Shaun Feimster                                         800-724-9198                           brm-qa@cctools.att-mail.com        Top 30
                                  PO BOX 105414
                                  Atlanta, GA 30348-5414
AT&T Services Legal Department James W. Grudus, Esq.                                     908-234-3318           832-213-0157    james.grudus@att.com; brm-         Top 30
                                  One AT&T Way, Room 3A115                                                                      qa@cctools.att-mail.com
                                  Bedminster, NJ 07921
Cobham Satcom                     Geoff Allsop and Liga Liu                              6567-952205                            Geoff.Allsop@cobham.com;           Top 30
                                  Lundtoftegaardsvej 93D                                                                        liga.liu@cobham.com
                                  Kongens Lyngby, 2800
                                  Denmark
Comptroller of Public Accounts of Christopher S. Murphy, Assistant Attorney General      512-475-4867           512-936-1409    christopher.murphy@oag.texas.gov   Attorneys for the Texas Comptroller of
the State of Texas                Bankruptcy & Collections Division MC 008                                                                                         Public Accounts
                                  PO Box 12548
                                  Austin, TX 78711-2548

Comtech EF Data                      Phil Lester-Credit Manager                          480-333-2200           480-333-2540    plester@comtechefdata.com;         Top 30
                                     2114 West 7th Street                                                                       smorris@comtechefdata.com
                                     Tempe, AZ 85281
Comtech EF Data                      Phil Lester-Credit Manager                          480-333-2200                           plester@comtechefdata.com;         Top 30
                                     Lockbox 9651                                                                               smorris@comtechefdata.com
                                     PO Box 70280
                                     Philadelphia, PA 19176
Cooley LLP                           Cullen D. Speckhart                                 202-776-2052, 202-     202-842-7899    cspeckhart@cooley.com              Counsel to Iridium Satellite LLC
                                     1299 Pennsylvania Avenue, NW                        842-7800
                                     Suite 700
                                     Washington, DC 20004
Davis Polk & Wardwell LLP            Damian Schaible, David Schiff, Jonah A. Peppiatt,   212-450-4500           212-701-5800    damian.schaible@davispolk.com;     Counsel to the Ad Hoc Group of
                                     Jarret Erickson                                                                            david.schiff@davispolk.com;        Secured Lenders
                                     450 Lexington Avenue                                                                       jonah.peppiatt@davispolk.com;
                                     New York, NY 10017                                                                         jarret.erickson@davispolk.com




        In re: SpeedCast International Limited, et al.
        Case No.: 20-32243                                                                        Page 1 of 6
                                                       Case 20-32243 Document 158 Filed in TXSB on 05/08/20 Page 3 of 7
                                                                                                 Master Service List



          CreditorName                                      Address                               Phone                 Fax                      Email                              Description
Eutelsat Asia Pte. Ltd.                  Mervyn Eu Zhi Yong                                 65-6808-2088                          lngszeyim@eutelsat.com               Top 30
                                         8 Temasek Boulevard #15-02 Suntec Three Tower
                                         Singapore, 018981
                                         Singapore

Eutelsat S.A.                            Mervyn Eu Zhi Yong                                 33-15398-4747; 33-1-                  credit@eutelsat.com;                 Top 30
                                         70 Rue Balard                                      53-983752                             hzared@eutelsat.com;
                                         Paris, 75015                                                                             victor.perez@eutelsat.com
                                         France
Federal Communications                   Attn General Counsel                               202-418-1700           202-418-2822   thomas.johnson@fcc.gov               Federal Communications
Commission                               445 12th Street SW                                                                                                            Commission
                                         Washington, DC 20554
Globalstar USA                           Jennifer Plaskus-Credit & Collections Supervisor   985-335-1534                          jennifer.plaskus@globalstar.com      Top 30
                                         1351 Holiday Square Blvd
                                         Covington, LA 70433
Haynes and Boone, LLP                    Charles A. Beckham, Jr., Arsalan Muhammad          713-547-2000           713-547-2600   charles.beckham@haynesboone.com;    Attorneys for Credit Agricole
                                         1221 McKinney, Suite 2100                                                                arsalan.muhammad@haynesboone.com Corporate and Investment Bank
                                         Houston, TX 77010                                                                                                            ("CACIB")
Inmarsat Global Limited                  Shirin Dhala                                       44-207-728-1578                       valentina.tsialiatidou@inmarsat.com Top 30
                                         99 City Road
                                         London, EC1Y 1AX
                                         United Kingdom
Inmarsat Solutions B.V                   Attn Officer or Director                           31-709-748-4280                       AR.Inquiries@inmarsat.com            Top 30
                                         Loire 158-160, Entrance B
                                         The Hague, 2491 AL
                                         The Netherlands
Intellian                                Julia Kim, Edward Joannides                        949-727-4498 Ext.                     julia.kim@intelliantech.com;         Top 30 UCC
                                         11 Studebaker                                      1111; 949-771-4505                    accounting.us@intelliantech.com;
                                         Irvine, CA 92618                                                                         Edward.joannides@intelliantech.com
Intelsat Corporation                     Michelle Bryan, General Counsel                    703-559-8230                          Billing.Inquiries@Intelsat.com;      Top 30
                                         PO Box 847491                                                                            michelle.bryan@intelsat.com
                                         Dallas, TX 75284-7491
Intelsat Global Sales And                Michelle Bryan, General Counsel                    44-20-3036-6700        703-559-8530   Billing.Inquiries@Intelsat.com;      Top 30
Marketing Ltd.                           Building 5, Chiswick Park                                                                michelle.bryan@intelsat.com
                                         555 Chiswick High Road
                                         London, WV W4 5YF
                                         United Kingdom
Intelsat US LLC                          Michelle Bryan, Dieter Has                         703-559-6800; 703-     703-559-8530   Billing.Inquiries@Intelsat.com;      Top 30; UCC
                                         7900 Tysons One Place                              559-7927                              michelle.bryan@intelsat.com;
                                         Mclean, VA 22102-5972                                                                    Dieter.hase@intelsat.com
Internal Revenue Service                 1919 Smith Street                                                                                                             Internal Revenue Service
                                         Houston, TX 77002
Internal Revenue Service                 Centralized Insolvency Operation                   800-913-9358                          Mimi.M.Wong@irscounsel.treas.gov     IRS
                                         2970 Market St
                                         Philadelphia, PA 19104




            In re: SpeedCast International Limited, et al.
            Case No.: 20-32243                                                                       Page 2 of 6
                                                   Case 20-32243 Document 158 Filed in TXSB on 05/08/20 Page 4 of 7
                                                                                         Master Service List



          CreditorName                                   Address                           Phone                 Fax                    Email                                Description
Internal Revenue Service            Centralized Insolvency Operation                                       855-235-6787   Mimi.M.Wong@irscounsel.treas.gov      IRS
                                    PO Box 7346
                                    Philadelphia, PA 19101-7346
Iridium Satellite LLC               Wouter Deknopper                                703-287-7400           703-287-7450   Wouter.Deknopper@iridium.com          Top 30
                                    1750 Tysons Blvd, Suite 1400
                                    Mclean, VA 22102
Kirkland & Ellis LLP and Kirkland & Edward O. Sassower, Anthony Grossi, Steven N.   212-446-4733; 212-                    Edward.Sassower@kirkland.com;         Counsel to Intelstat US LLC
Ellis International, LLP            Serajeddini                                     446-6419; 212-446-                    Anthony.Grossi@kirkland.com;
                                    601 Lexington Avenue                            5984                                  Steven.Serajeddini@kirkland.com
                                    New York, NY 10022
Kleinbert, Kaplan, Wolff & Cohen, Matthew J. Gold                                   212-986-6000           212-986-8866   mgold@kkwc.com                        Attorneys for Intellian Technologies
P.C.                                500 Fifth Avenue                                                                                                            Inc.
                                    New York, NY 10110
Kurtzman Carson Consultants         Joe Morrow                                                                            Speedcastinfo@kccllc.com              Proposed Claims and Noticing Agent
                                    222 N Pacific Coast Highway, Suite 300
                                    El Segundo, CA 90245
Level 3 Communications              Michael Santschi                                602-512-2513; 800-                    michael.santschi@centurylink.com;     Top 30
                                    PO Box 910182                                   871-9244                              Billing@centurylink.com
                                    Denver, CO 80291-0182
Level 3 Communications, LLC         C/O Centurylink                                 602-512-2513; 800-     720-888-5422   michael.santschi@centurylink.com;     Top 30
                                    Michael Santschi                                871-9244                              Billing@centurylink.com
                                    20 E Thomas Rd
                                    Phoenix, AZ 85012
Linebarger Goggan Blair &           Don Stecker                                     210-225-6763           210-225-6410   sanantonio.bankruptcy@publicans.com   Counsel for Bexar County
Sampson LLP                         112 E Pecan St Ste 2200
                                    San Antonio, TX 78205
Linebarger Goggan Blair &           Elizabeth Weller                                214-880-0089           469-221-5003   dallas.bankruptcy@publicans.com       Counsel for Smith, Tarrant and Dallas
Sampson LLP                         2777 N. Stemmons Freeway                                                                                                    Counties
                                    Suite 1000
                                    Dallas, TX 75207
Linebarger Goggan Blair &           Diane W. Sanders                                512-447-6675           512-443-5114   austin.bankruptcy@publicans.com       Attorney for San Patricio County,
Sampson LLP                         PO Box 17428                                                                                                                Hidalgo County, Jim Wells CAD,
                                    Austin, TX 78760-7428                                                                                                       Dewitt County, Victoria County and
                                                                                                                                                                Nueces County
Linebarger Goggan Blair &            Tara L. Grundemeier                            713-844-3400           713-844-3503   houston_bankruptcy@publicans.com      Counsel for Cypress-Fairbanks ISD,
Sampson LLP                          PO Box 3064                                                                                                                Fort Bend County, Jasper County,
                                     Houston, TX 77253-3064                                                                                                     Jefferson County, Cleveland ISD and
                                                                                                                                                                Harris County
McKinsey & Company Inc               Alicia Teague                                  415-981-0250; 415-     415-318-5200   alicia_teague@mckinsey.com            Top 30
                                     711 Third Avenue, 4th Floor                    981-0250
                                     New York, NY 10017
New Skies Satellites B.V.            Francis Marquez, Brendan O’Callaghan           31-70-338-1997; 202-                  francis.marquez@ses.com;              Top 30; UCC
                                     Rooseveltplantsoen 4                           478-7152                              sanjeev.ramcharan@ses.com; billing-
                                     The Hague, KR 2517                                                                   nl@ses.com;
                                     The Netherlands                                                                      Brendan.o.callaghan@ses.com




        In re: SpeedCast International Limited, et al.
        Case No.: 20-32243                                                                   Page 3 of 6
                                                   Case 20-32243 Document 158 Filed in TXSB on 05/08/20 Page 5 of 7
                                                                                            Master Service List



         CreditorName                                    Address                             Phone                  Fax                      Email                                 Description
Norton Rose Fulbright US LLP        Jason L. Boland, Bob B. Bruner                     713-651-5151           713-651-5246    jason.boland@nortonrosefulbright.com;   Counsel for Inmarsat Global Limited
                                    1301 McKinney                                                                             bob.bruner@nortonrosefulbright.com      and Inmarsat Solutions B.V.
                                    Suite 5100
                                    Houston, TX 77010
O3b Sales B.V.                      Adam Ferneyhough-Accounts Receivable               31-(0)70-711-6500                      ruy.sarmiento@o3bnetworks.com;          Top 30
                                    Johan van Oldenbarneveltlaan 5                                                            billing@o3bnetworks.com;
                                    The Hague, 2582 NE                                                                        adam.ferneyhough@ses.com
                                    The Netherlands
Oklahoma County Treasurer           Tammy Jones, Pro Se                                405-713-1324                           tammy.jones@oklahomacounty.org          Oklahoma County Treasurer
                                    320 Robert S. Kerr, Room 307
                                    Oklahoma City, OK 73102
Perdue, Brandon, Fielder, Collins & c/o Owen M. Sonik                                  713-862-1860           713-862-1429    osonik@pbfcm.com                        Attorney for Brazoria County Tax
Mott, L.L.P.                        1235 North Loop West                                                                                                              Office
                                    Suite 600
                                    Houston, TX 77008
Perdue, Brandon, Fielder, Collins & c/o Laura J. Monroe                                806-744-5091           806-744-9953    lmbkr@pbfcm.com                         Attorney for Midland County
Mott, L.L.P.                        PO Box 817
                                    Lubbock, TX 79408
Rapp & Krock, PC                    Henry Flores, Kenneth M. Krock                     713-759-9977           713-759-9967    HFlores@rappandkrock.com;               Counsel to the Ad Hoc Group of
                                    1980 Post Oak Blvd, Suite 1200                                                            kkrock@rappandkrock.com                 Secured Lenders
                                    Houston, TX 77056
Russian Satellite Communications Attn Officer or Director                              495-730-04-50          495-730-03-83   sco@rscc.ru                             Top 30
Company                             3A Bld,1, Nikoloyamskiy per.
                                    Moscow, 109289
                                    Russia
Satélites Mexicanos, S.A. de C.V. Jonathan Cortez                                      52-(55)-2629-5800                      jonathan.cortez@eutelsat.com            Top 30
                                    Avenida Paseo de la Reforma No. 222 Piso 20 y 21
                                    Mexico City, 6600
                                    Mexico

SEATEL INC.                      Sabine Brunner-Accounts Receivable                    925-798-7979           925-798-7986    Sabine.Brunner@cobham.com;              Top 30
                                 4030 Nelson Ave                                                                              satcom.concord.ar@cobham.com
                                 Concord, CA 94520
SEATEL INC.                      Sabine Brunner-Accounts Receivable                    925-798 7979                           Sabine.Brunner@cobham.com;              Top 30
                                 PO Box 100749                                                                                satcom.concord.ar@cobham.com
                                 Atlanta, GA 30384-0749
Securities & Exchange Commission Secretary of the Treasury                             202-942-8088           202-772-9317 or secbankruptcy@sec.gov                   SEC Headquarters
                                 100 F St NE                                                                  202-772-9318
                                 Washington, DC 20549
Securities & Exchange Commission Fort Worth Regional Office                            817-978-3821                           dfw@sec.gov                             SEC Regional Office
                                 801 Cherry Street, Suite 1900, Unit 18
                                 Fort Worth, TX 76102
SES Government Solutions, Inc    Sefika Toker-AR Administrator                         70-610-0977; 571-                      sefika.toker@ses-gs.com;                Top 30
                                 11790 Sunrise Valley Drive,Suite 300                  294-5132                               emily.mosso@ses-gs.com
                                 Reston, VA 20191




        In re: SpeedCast International Limited, et al.
        Case No.: 20-32243                                                                      Page 4 of 6
                                                    Case 20-32243 Document 158 Filed in TXSB on 05/08/20 Page 6 of 7
                                                                                         Master Service List



         CreditorName                                     Address                         Phone                  Fax                     Email                          Description
Skadden, Arps, Slate, Meagher &       David M. Wagener, Esq., Albert L. Hogan III   312-407-0700           312-407-0411   david.wagener@skadden.com;       Counsel to Credit Suisse AG,
Flom LLP                              155 N. Wacker Drive                                                                 al.hogan@skadden.com             Cayman Islands Branch, as
                                      Chicago, IL 60606                                                                                                    administrative agent under the
                                                                                                                                                           Syndicated Facility Agreement
Skadden, Arps, Slate, Meagher &       Steven Messina and George Howard              212-735-3509; 212-     917-777-3000   steven.messina@skadden.com;      Counsel to Credit Suisse AG,
Flom LLP                              One Manhattan West                            735-2367; 212-735-                    george.howard@skadden.com        Cayman Islands Branch, as
                                      New York, NY 10001                            3000                                                                   administrative agent under the
                                                                                                                                                           Syndicated Facility Agreement
Sky Perfect JSAT Corp                 Ken Kunita                                    81 3 5571 7770/ +852                  kunita-ken@sptvjsat.com          Top 30
                                      1-14-14- Akasaka, Minato-Ku                   3157 0722
                                      Tokyo, 107-0052
                                      Japan
Speedcast International Limited       Dominic Gyngell                                                                                                      Debtor
                                      Unit 4F, Level 1, Lakes Business Park
                                      12 Lord St
                                      Botany, NSW 2019
                                      Australia
Steptoe & Johnson LLP                 Alfred M. Mamlet, Joshua R. Taylor            202-429-6205                          amamlet@Steptoe.com;             Counsel for Inmarsat Global Limited
                                      1330 Connecticut Ave, NW                                                            jrtaylor@Steptoe.com             and Inmarsat Solutions B.V.
                                      Washington, DC 20036
Steptoe & Johnson LLP                 Michael Dockterman                            312-577-1300                          mdockterman@Steptoe.com          Counsel for Inmarsat Global Limited
                                      227 West Monroe St                                                                                                   and Inmarsat Solutions B.V.
                                      Suite 4700
                                      Chicago, IL 60606
Tampnet UK Ltd                        Attn Officer or Director                      44-74-6795-0265                       finance.uk@tampnet.com           Top 30
                                      38 Carden Place
                                      Aberdeen, AB10 1UP
                                      United Kingdom
Telesat Canada                        Richard O'Reilly                              613-748-0123           613-748-8712   roreilly@telesat.com             Top 30; UCC
                                      160 Elgin Street
                                      Suite 2100
                                      Ottawa, ON K2P 2P7
                                      Canada
Telesat International Limited         Richard O'Reilly                              44 203 927 3720                       roreilly@telesat.com             Top 30
                                      33 Broadwick Street, 6th Floor
                                      London, W1F 0DQ
                                      United Kingdom
Telstra International                 Attn Officer or Director                      852 2983 3388                         TGBilling@team.telstra.com       Top 30
                                      10, 11, 13, 14, 19/F Telecom House
                                      3 Gloucester Road Wan Chai
                                      Hong Kong,
                                      Hong Kong
Thrane And Thrane A/S Cobham          David Grant                                   45-39-55-88-00, 45-    45 3955 8888   satcom.receivables@cobham.com,   Top 30; UCC
SATCOM                                Lundtoftegaardsvej 93 D                       3955-8314                             David.grant@cobham.com
                                      Kongens Lyngby, 2800
                                      Denmark


         In re: SpeedCast International Limited, et al.
         Case No.: 20-32243                                                                  Page 5 of 6
                                                   Case 20-32243 Document 158 Filed in TXSB on 05/08/20 Page 7 of 7
                                                                                               Master Service List



          CreditorName                                     Address                              Phone                  Fax                        Email                         Description
US Attorney's Office                 Southern District of Texas                           713-567-9422           713-718-3300;   richard.kincheloe@usdoj.gov        United States Attorney’s Office for the
                                     Richard A. Kincheloe                                                        713-718-3033                                       Southern District of Texas
                                     1000 Louisiana Suite 2300
                                     Houston, TX 77002
US Trustee for the Southern District Hector Duran, Jr and Stephen Douglas Statham         713-718-4650           713-718-4670    Hector.Duran.Jr@usdoj.gov;         Office of the United States Trustee for
of Texas (Houston Division)          515 Rusk Street                                                                             stephen.statham@usdoj.gov          the Southern District of Texas
                                     Suite 3516
                                     Houston, TX 77002
Vodafone Fiji Ltd                    Nazmin Nisha                                         64-21-361-063; 679-    679-331 2007    nazmin.nisha@vodafone.com          Top 30
                                     168 Princes Road                                     331-2000
                                     Tamavua
                                     Suva,
                                     Fiji
Weil, Gotshal & Manges LLP           Paul R. Genender, Amanda Pennington Prugh,           214-746-7877           214-746-7777    Paul.Genender@weil.com;            Proposed Counsel to Debtors
                                     Jake R. Rutherford                                                                          Amanda.PenningtonPrugh@weil.com;
                                     200 Crescent Court, Suite 300                                                               Jake.Rutherford@weil.com
                                     Dallas, TX 75201
Weil, Gotshal & Manges LLP           Stephanie N. Morrison, Brenda L. Funk, Alfredo R.    713-546-5000           713-224-9511    Stephanie.Morrison@weil.com;       Proposed Counsel to Debtors
                                     Perez                                                                                       Brenda.funk@weil.com;
                                     700 Louisiana, Suite 1700                                                                   Alfredo.Perez@weil.com
                                     Houston, TX 77002-2784
Weil, Gotshal & Manges LLP           Gary T. Holtzer, David N. Griffiths, Kelly DiBlasi   212-310-8000           212-310-8007    Gary.Holtzer@weil.com;             Proposed Counsel to Debtors
                                     767 Fifth Avene                                                                             David.griffiths@weil.com;
                                     New York, NY 10153                                                                          Kelly.DiBlasi@weil.com
White & Case LLP                     Jason N. Zakia                                       312-881-5400           312-881-5450    jzakia@whitecase.com               Counsel for Portsea Asset
                                     111 South Wacker Drive, Suite 5100                                                                                             Management LLP
                                     Chicago, IL 60606
White & Case LLP                     Thomas E Lauria, Brian Pfeiffer, Varoon M.           305-995-5282, 305-     305-358-5744    tlauria@whitecase.com;             Counsel for Portsea Asset
                                     Sachdev                                              995-5271, 305-925-                     brian.pfeiffer@whitecase.com;      Management LLP
                                     200 S Biscayne Blvd., Suite 4900                     4124                                   varoon.sachdev@whitecase.com
                                     Miami, FL 33129




        In re: SpeedCast International Limited, et al.
        Case No.: 20-32243                                                                         Page 6 of 6
